DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on February 4, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 4, 5, 7 and 9 are objected to because of the following informalities:
In claim 1, line 4, “dehydrogenating the at least one amorphous silicon super-mesa” should read --dehydrogenating the amorphous silicon super-mesa--. A support can be found at least in line 3 of claim 1.
In claim 1, line 5, “patterning the super-mesa” should read --patterning the dehydrated amorphous silicon super-mesa--. A support can be found at least in lines 3-4 of claim 1.
In claim 4, line 3, “a size of one or more remaining mesa regions” should read --a size of the one or more mesa regions--. A support can be found at least in lines 1-3 of claim 4.
In claim 5, line 2, “forming a transistor from the mesa region” should read --forming a transistor from the one or more mesa regions--. A support can be found at least in line 16 of base claim 1.
In claim 7, lines 1-2, “patterning the super-mesa” should read --patterning the dehydrated amorphous silicon super-mesa--. A support can be found at least in lines 3-4 of base claim 1.
In claim 9, line 4, “the device” should read --the conductive device--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7 and 8 would be allowable if rewritten or amended to overcome the claim objection(s), set forth in this Office action.
Claims 9, 10, 12 and 13 would be allowable if rewritten or amended to overcome the claim objection(s), set forth in this Office action.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 30, 2021